DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, 7-9, 12, and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 8 of U.S. Patent No. 10,207,185 (hereinafter ‘185). Although the claims at issue are not identical, they are not patentably distinct from each other because examiner considers the “gaming history maintained for a user account” and “a data center available within the cloud gaming site that was previously assigned for servicing prior requests” of ‘185 to constitute the “predictive attributes” required by Claims 1 and 12. Further, examiner considers the method of ‘185 to be equivalent to the method and computer readable medium for implementing a method recited by Claims 1 and 12.
Claim 2 of the present application is taught by Claim 1 of ‘185. Claim 4 of the present application is taught by Claim 1 of ‘185. Claims 7-8 and 16 of the present application are taught by Claims 2-3 of ‘185. Claim 9 of the present application is taught by Claim 8 of ‘185.
Claims 3, 5-6, and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,207,185 (hereinafter ‘185) in view of Perlman et al., US 2010/0166066. Perlman et al. teaches the missing limitations of claims 3, 5-6, and 13-15 of dynamically adjusting processing resources and adjusting resolution as described below in reference to Claims 3, 5-6, and 13-15. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify Claim 1 of ‘185 to include these missing features for similar reasons as described below.
Claims 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,207,185 (hereinafter ‘185) in view of Justice et al., US 2015/0375113. Justice et al. teaches the missing limitations of claims 10-11 of switching at predefined points in a game and use of geo location as described below in reference to Claims 10 and 11. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify Claim 1 of ‘185 to include switching a defined point of the game in order to avoid disrupting the user’s gameplay as much as possible and to use geo location in order to improve the selection of a data center by choosing nearby data center locations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 12-16 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Specifically, they represent a series of determinations and analytical judgements that constitute a mental process. The claims recite “receiving a request from a user account of a user at a cloud gaming site; identifying predictive attributes of the request using a user profile of the user maintained for the user account of the user; identifying a data center available to the cloud gaming site for servicing the request of the user, the data center identified based on the predictive attributes of the request; assigning the identified data center to service the request of the user, wherein the assigning causes a communication connection to be dynamically established between a server in the identified data center and a client device of the user from where the request was initiated, to allow game play of a game identified from the predictive attributes; evaluating connection attributes of the communication connection established between the server of the data center and the client device using game data generated during game play of the game to determine that the communication connection performs in accordance to connection requirements expected for servicing the request from the user, the verifying performed after assigning of the data center; and generating a signal to dynamically adjust one or more of the connection attributes of the communication connection assigned to service the request, when connection attributes of the communication connection do not meet connection requirements expected for servicing the request”. These steps represent a mental process that could be performed by a human looking at relevant data concerning operation of the computer system.
 This judicial exception is not integrated into a practical application because the additional element of “and wherein operations of the method are performed by a connection module executing on a server at the cloud gaming site” are mere instructions to implement the abstract idea on a computer, See MPEP 2106.05(f). Further, generating or sending “signals” is at best simply a recitation of generic computer components and encompasses a user simply providing inputs by any means. Finally, recitation of data centers, cloud gaming, client device, and communication connection as claimed are simply generally linking the user of the judicial exception to a particular technological environment of cloud gaming, see MPEP 2106.05(h). As such none of these additional elements is sufficient to integrate the abstract idea into a practical application.
Dependent Claims 2-8 and 13-17 simply recite additional abstract judgement steps and generic recitation of generating “signals.”  As such these limitations fail to integrate the abstract idea into a practical application.
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements such as a connection module executing on a server at the cloud gaming site is recitation of well-known, routine and conventional computer activity, in the gaming arts. See for example Tamasi et al., US 2014/0189091 Fig. 2 and Par. 15. Even when considered as a whole the additional elements fail to add significantly more than the abstract idea.
Dependent Claims 2-8 and 13-17 simply recite additional abstract judgement steps and generic recitation of generating “signals.”  As such these limitations fail to add significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7-8, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Justice et al., US 2015/0375113, in view of Garbowski et al., US 2016/0243441.

In Reference to Claims 1 and 12
	Justice et al. teaches  a non-transitory having computer executable instructions stored thereon (Par. 27-29), and a method, comprising receiving a request from a user account of a user at a cloud gaming site (Par. 92-93 which teaches a user communicating with a data center in order to play a particular game. Fig. 6 and Par. 16-19 which teaches a cloud gaming server. See also Par. 46 and 58 which explicitly teaches where an embodiment where the user’s client device does not execute the game itself and it is instead streamed from a “game execution environment” on the server); identifying predictive attributes of the request using a user profile of the user maintained for the user account of the user (Fig. 7 and Par. 120 which teach gathering criteria related to a user, game, or client device for predicting the best data center with which to serve the user’s game, and Par. 50-53 which teaches a user profile which stores information about the user and their device which is used in data center allocation. See also Par. 95 and 52 which teaches that user information can include information about the user’s network connection such as speed and latency); identifying a data center available to the cloud gaming site for servicing the request of the user, the data center identified based on the predictive attributes of the request; assigning the identified data center to service the request of the user, wherein the assigning causes a communication connection to be dynamically established between a server in the identified data center and a client device of the user from where the request was initiated, to allow game play of a game identified from the predictive attributes (Fig. 7, 9 and Par. 119-123, 128 which teach using data about the user, game client device, and data center to determine a best data center to assign to the device to for that game and assigning that data center to the device. See also Par. 99 and 102 which explicitly teach that the system facilitates establishing a connection between the client device and a device at the data center); evaluating connection attributes of the communication connection established between the server of the data center and the client device during game play of the game to determine that the communication connection performs in accordance to connection requirements expected for servicing the request from the user, the verifying performed after assigning of the data center; and generating a signal to dynamically adjust one or more of the connection attributes of the communication connection assigned to service the request, when connection attributes of the communication connection do not meet connection requirements expected for servicing the request (Fig. 9 and Par. 128-133 which teaches where the system will not have sufficient capacity to serve all connected clients and reallocates one or more client devices based on client criteria and server criteria of other available servers. See Par. 117-118 which teach where the reallocation processes can occur during gameplay such as in response to polling at intervals), and wherein operations of the method are performed by a connection module executing on a server at the cloud gaming site (Fig. 6 and Par. 16-19, 46 and 58).
	However, although Justice et al. teaches where the reallocation process occurs during game player and include user and game data alongside server data (See in particular Par. 96 which teaches game performance requirements as well as network performance data). Justice et al. does not explicitly teach where the judgement of server reallocation occurs using game data generated during game play.
	Garbowski et al. teaches a gaming system which monitors and uses game data generated during game play in order to determine whether to make a change or intervention in the network connection between a user and a server (Par. 66-72 and 75-77 which teaches where the system analyzes network performance data during gameplay in order to decide whether to make an intervention in the connection to improve performance from among different potential actions).
	It would be desirable to modify the medium and method of Justice to include reallocation of users based on game data generated during game play as taught by Garbowski et al. in order to improve the gaming experience for users by helping to ensure they are reallocated to different servers in response to adverse changes in gaming conditions of the user, such as increased latency, as well as server conditions.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the medium and method of Justice to include reallocation of users based on game data generated during game play as taught by Garbowski et al.

	In Reference to Claim 2
	Justice et al. teaches wherein the identified data center was used to service prior requests of the user (See Par. 95 which teaches allocation criteria includes, for example, geographic location. As broadly claimed a user who plays twice while at the same geographic location, or with other identical criteria, can be assigned to the same data center as they were before. Especially in the case where there are a limited number of data centers to service their request).

	In Reference to Claim 4
Justice et al. teaches wherein the connection attributes includes connection speed expected for exchange of data related to the game play of the game (Par. 95 “bandwidth requirements”), and wherein generating the signal to adjust the one or more connection attributes includes, generating the signal to switch the server of the data center assigned to service the request to a different server within the data center, wherein the different server provides the connection speed that meets the connection requirements for servicing the request (Fig. 9 as described above and Par. 132 “a client device may be transferred to another data center (or server within a data center)”).

In Reference to Claims 7-8 and 16
Justice et al. teaches automatically updating user account metrics associated with the user account of the user with information from the game play of the game by the user and automatically updating data center metrics associated with the identified data center assigned to service the request, with information from the game play and the request, upon servicing the request from the user (Fig. 7 and Par. 94-96 which teach user and data center metrics including “real-time, historic, or projected metrics” and Par. 107-109 which teach updating data center allocation metrics for the user after their gameplay session where “data from a particular session which is collected and stored.”).

Claims 3, 5-6, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Justice et al., US 2015/0375113, Garbowski et al., US 2016/0243441, further in view of Perlman et al., US 2010/0166066.

In Reference to Claims 3 and 13
Justice teaches a method and medium as described above in reference to Claims 1 and 12. Further, Justice et al. teaches where the connection attributes identifies processing resources needed for meeting connection requirements of the communication connection (Par. 96 “information about game bandwidth requirements, minimum frame rate”, “latency characteristics of the game, which may include minimum latency requirements;”). However, Justice et al. does not explicitly teach and wherein generating the signal to adjust the one or more connection attributes includes generating a first signal to dynamically adjust one or more of the processing resources used for providing the communication connection, when connection attributes do not meet connection requirements for servicing the request.
Perlman et al. teaches a system for cloud gaming on a server (Fig. 2a) which teaches wherein generating the signal to adjust the one or more connection attributes includes generating a first signal to dynamically adjust one or more of the processing resources used for providing the communication connection, when connection attributes do not meet connection requirements for servicing the request (Par. 187-188 and 200 which teaches monitoring the network capability of a user’s game connection to the cloud gaming server and modifying the performance characteristics of the cloud gaming connection when network conditions cannot support the previously established metrics of the connection).
It would be desirable to modify the method and medium of Justice et al. and Garbowski et al. to include modification of processing resources for the communication to adapt to network conditions and gaming requirements as taught by Perlman et al. in order to help the system maintain acceptable gaming performance even at times where it may not be feasible to switch the connection to a different server or data center or where the disruption of the connection attributes is brief and not worth migrating the user.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the method and medium of Justice et al. and Garbowski et al. to include modification of processing resources for the communication to adapt to network conditions and gaming requirements as taught by Perlman et al.

In Reference to Claims 5-6 and 14-15
Justice et al. as modified by Garbowski et al. and Perlman et al. teaches modification of the connection attributes of the connection as described above in reference to Claims 3 and 13. They also teach where the connection attributes includes resolution of the game data, and wherein generating the signal includes generating a first signal to lower resolution of the game data, during a time when connection attributes do not meet connection requirements for servicing the request and wherein generating the signal further includes generating a second signal to restore original resolution of the game data, upon detecting the connection attributes meet the connection requirements for servicing the request (Perlman et al. Par. 200 which teaches where the hosting service can modify the image resolution in order to dynamically adjust the data rate to accommodate the available data rate of the monitored connection. And Par. 187-188 which teaches that such dynamic monitoring includes determining both reduced data rate and increased data rate over time. Where the stream is adjusted to accommodate the measured max data rate).

Claims 9-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Justice et al., US 2015/0375113, Garbowski et al., US 2016/0243441, further in view of Gillo et al., US 2012/0071244.

In Reference to Claims 9 and 17
Justice et al. and Garbowski et al. teaches a method and medium which includes a signal is generated to switch data center from the identified data center to a second data center when the connection attributes of the identified data center do not meet the connection requirements expected for servicing the request as described above in reference to Claims 1 and 12. Further Justice et al. teaches that switching the user can be to different server or different data centers (Par. 132). However, Justice et al. does not teach the switching of data center is performed by providing an option at a user interface rendered on a display screen of the client device seeking user input for switching the data center to the second data center, the option including a list of data centers that are available for satisfying the connection requirements expected for servicing the request of the user; and performing the switching of the data center to the second data center, in response to the user input selecting the second data center received at the user interface.
Gillo et al. teaches where the switching of data center is performed by providing an option at a user interface rendered on a display screen of the client device seeking user input for switching the data center to the second data center, the option including a list of data centers that are available for satisfying the connection requirements expected for servicing the request of the user; and performing the switching of the data center to the second data center, in response to the user input selecting the second data center received at the user interface (Par. 178-183 which teaches a system for determining a new server at which to play an online game, where the determination is based on performance criteria, and Par. 193-195 which teaches where a server selection can take play via a visual interface with ranked options including by voting if there are a plurality of users).
It would be desirable to modify the method and medium of Justice and Garbowski et al. to include a user interface and user selection of new game servers at taught by Gallo et al. in order to allow the player to choose their preferred server to migrate to. Especially in they are playing a game in a party of users.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the method and medium of Justice and Grabowski et al. to include a user interface and user selection of new game servers at taught by Gallo et al.

In Reference to Claim 10
Justice et al. teaches where the switching of data center is performed at a predefined transition point defined for the game (Par. 117).

In Reference to Claim 11
Justice et al. teaches where the new data center for switching is identified based on geo location of the user initiating the request (Par. 66 and 95 which teaches geographic location of the user in the criteria used for determination of the new data center to connect to as described in Fig. 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219. The examiner can normally be reached Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.V.L/Examiner, Art Unit 3715                                                                                                                                                                                                        /THOMAS J HONG/Primary Examiner, Art Unit 3715